IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                             Assigned on Briefs April 10, 2002

                   STATE OF TENNESSEE v. EDWARD LUCAS

               Direct Appeal from the Circuit Court for Montgomery County
                  Nos. 34574 and 40046B     John H. Gasaway, III, Judge



                     No. M2001-01989-CCA-R3-CD - Filed July 18, 2002


The appellant, Edward Lucas, was convicted in the Montgomery County Circuit Court of two counts
of selling cocaine and one count of possession of marijuana with the intent to sell. The trial court
imposed an effective sentence of six years incarceration in the Tennessee Department of Correction,
sixty days of which were to be served in confinement with the remainder to be served on probation.
Subsequently, the trial court found the appellant guilty of violating his probation and ordered the
appellant to serve his sentence in confinement. The appellant raises the following issues on appeal:
(1) whether the allegation set forth in the violation of probation warrant states a violation of the
conditions of probation; (2) whether the allegation set forth in the violation of probation warrant
complies with due process requirements of the United States and Tennessee Constitutions; and (3)
whether the evidence is sufficient to support the probation revocation. Upon review of the record
and the parties’ briefs, we affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which JOE G. RILEY and ALAN E.
GLENN, JJ., joined.

Roger E. Nell, Clarksville, Tennessee, for the appellant, Edward Lucas.

Paul G. Summers, Attorney General and Reporter; Christine M. Lapps, Assistant Attorney General;
John W. Carney, Jr., District Attorney General; and C. Dan Brollier, Jr., Assistant District Attorney
General, for the appellee, State of Tennessee.

                                            OPINION

                                   I. Factual Background
             At the beginning of the appellant’s probation revocation hearing, the trial court
summarized the events leading to the hearing in the following manner:
             In case number 34574, [the appellant] was convicted upon his plea of
             guilty to sale of cocaine as alleged in Count one of the indictment,
               which is a Class C Felony and he was also convicted upon his plea of
               guilty to Count three to the sale of cocaine, Class C Felony. First
               offense, count one was alleged to have occurred on April 19, 1994,
               and Count [three] was alleged to have occurred on April 21, 1994.
               He was sentenced to a term of three years on each count. The
               sentences were to be served consecutively.

               In case number 40046, [the appellant] entered a plea of guilty on
               January 14, 1999, . . . to the sale of over a half ounce of marijuana
               which is a Class E Felony. He was sentenced to a term of one year.
               This sentence was probated. . . . But he was later accused of violating
               these probated sentences. . . .

               The State proceeded on a warrant which alleged that the appellant violated the
conditions of his probation by violating rule number one, which rule states, “I will obey the laws of
the United States as well as any municipal ordinances.” Specifically, the warrant provided that,
“[o]n or about 2/7/00 offender was arrested on Federal Charges of Distribution of Cocaine Base.”

                At the probation revocation hearing, Lewis Spencer was the only witness to testify
for the State. Spencer testified that, while working with the Drug Enforcement Agency (DEA) and
the Clarksville Police Department, he purchased one ounce of crack cocaine from the appellant.
Spencer testified that the purchase took place on December 14, 1999, at approximately 2:30 p.m.
The sale was monitored by DEA and the Clarksville Police through a body wire which was placed
on him.

               The trial court found that the evidence presented by the State proved, by a
preponderance of the evidence, that the appellant had violated his probation. Accordingly, the trial
court revoked the appellant’s probation and ordered him to serve his sentence in confinement. The
appellant now appeals.

                                             II. Analysis
                                   A. Probation Revocation Warrant
                In his first two issues on appeal, the appellant contests the adequacy of the warrant
accusing him of violating his probation. The appellant argues that the warrant (1) failed to state a
violation of the terms of his probation, and (2) failed to adequately notify him of the violation
charged, in violation of his right to due process. In addressing the appellant’s first complaint, we
note that the probation revocation warrant alleged that the appellant violated the condition of his
probation which mandates that the appellant “will obey the laws of the United States as well as any
municipal ordinances.” Specifically, the warrant provided that, ‘[o]n or about 2/7/00 offender was
arrested on Federal Charges of Distribution of Cocaine Base.” The appellant moved to dismiss the
warrant arguing that the mere statement that the appellant had been arrested does not sufficiently
allege a violation of probation, i.e., being arrested is not a violation. In response, the trial court
stated:

                                                 -2-
               [The appellant] was correct when he said that the literal language is
               a mere recitation that [the appellant] was arrested which in and of
               itself, is just an allegation. But [the State] is right that if you look at
               the complete sentence, which was on or about February 7th, 2000,
               offender was arrested on Federal charges of distribution of cocaine
               base. So–if it has just said that he was arrested of possessing cocaine,
               I would grant your motion and throw it out, but because it says
               “arrested for the distribution of cocaine[,”] it puts him on notice of
               what he is accused of, distributing cocaine.
We agree with the trial court. We recognize that the distribution of the cocaine is the actual violation
of probation, not the arrest itself. However, the warrant essentially alleges noncompliance with the
appellant’s probationary terms by his distribution of cocaine. See State v. Walter Lee Ellison, Jr.,
No. 01C01-9708-CR-00361, 1998 Tenn. Crim. App. LEXIS 575, at *6 (Nashville, May 29, 1998).
Accordingly, the warrant adequately stated a probation violation.

                The United States Supreme Court has observed that “[p]robationers have an obvious
interest in retaining their conditional liberty, and the State also has an interest in assuring that
revocation proceedings are based on accurate findings of fact and, where appropriate, the informed
exercise of discretion.” Black v. Romano, 471 U.S. 606, 611, 105 S. Ct. 2254, 2257 (1985); see also
State v. Jackie D. Ozier, No. W1999-01478-CCA-R3-CD, 2000 Tenn. Crim. App. LEXIS 294, at
*6 (Jackson, April 4, 2000) (stating “a defendant who is granted probation has a liberty interest and
is entitled to due process before any revocation”). To ensure the “minimum requirements of due
process” necessary prior to a probation revocation hearing, the following requirements must be met:
                “(a) written notice of the claimed violations of [probation or] parole;
                (b) disclosure to the [probationer or] parolee of evidence against him;
                (c) opportunity to be heard in person and to present witnesses and
                documentary evidence;
                (d) the right to confront and cross-examine adverse witnesses (unless
                the hearing officer specifically finds good cause for not allowing
                confrontation);
                (e) a ‘neutral and detached’ hearing body . . . ; and
                (f) a written statement by the factfinders as to the evidence relied on
                and reasons for revoking [probation or] parole.”
Gagnon v. Scarpelli, 411 U.S. 778, 786, 93 S. Ct. 1756, 1761-62 (1973) (quoting Morrissey v.
Brewer, 408 U.S. 471, 489, 92 S. Ct. 2593, 2604 (1972)).

               In regard to probation revocations, Tenn. Code Ann. § 40-35-311(e) (Supp. 2001)
provides:
               If the trial judge should find that the [appellant] has violated the
               conditions of probation and suspension by a preponderance of the
               evidence, the trial judge shall have the right . . . to revoke the
               probation and suspension of sentence and cause the [appellant] to
               commence the execution of the judgment as originally entered . . . .

                                                  -3-
Generally, if a trial court finds by a preponderance of the evidence that an appellant has violated the
conditions of his probation, the trial court may thereupon revoke that appellant’s probation. Tenn.
Code Ann. § 40-35-311(e). Such revocation “rest[s] in the sound discretion of the trial judge.” State
v. Leach, 914 S.W.2d 104, 106 (Tenn. Crim. App. 1995). Thus, this court will not disturb the
judgment of the trial court unless there has been an abuse of that discretion. Id. at 107. In order to
find an abuse of discretion, the record must contain no substantial evidence to support the trial
court’s determination that the appellant has violated a condition of his probation. State v. Harkins,
811 S.W.2d 79, 82 (Tenn. 1991).

                In addressing the appellant’s second complaint, we conclude that the language of the
warrant sufficiently apprised the appellant of the charges against him, thereby complying with the
requirements of due process. Based upon the warrant, the appellant was aware that he needed to
defend himself against allegations that he delivered cocaine in violation of his probation, the same
activity underlying federal charges. The warrant alleged the date of the arrest and the specific
number of the condition of probation the appellant violated. We conclude that this language is
sufficient to notify the appellant of the pending charges in the probation revocation proceeding. See
State v. Richard McAdams, No. 01C01-9604-CC-00134, 1997 Tenn. Crim. App. LEXIS 971, at *7
(Nashville, September 30, 1997). This issue is without merit.

                                   B. Sufficiency of the Evidence
                The appellant also contends that the evidence produced against him at the probation
revocation hearing was insufficient to warrant the revocation of his probation. Specifically, the
appellant complains that “the State did not offer evidence to suggest that appellant was on probation
at the time of the alleged drug transaction. Neither did the State offer evidence as to the particular
term of probation that appellant was alleged to have violated.”

                 Prior to the calling of witnesses, the trial court specifically noted the case number,
the nature of the appellant’s conviction, and the sentences imposed, concluding that the appellant
was serving probated sentences, the conditions of which he was currently accused of violating. In
essence, the trial court was taking judicial notice of the record before it in connection with the
appellant’s case.1 Tenn. R. Evid. 201(b)(2); see also Pruitt v. State, 460 S.W.2d 385, 395 (Tenn.
Crim. App. 1970). During the hearing, the appellant did not dispute the accuracy of the court’s
recitation regarding the conviction and will not now be allowed to do so before this court. See State
v. Nunley, 22 S.W.3d 282, 288 (Tenn. Crim. App. 1999). Additionally, the appellant’s complaint
that the State failed to “offer evidence as to the particular [condition] of probation that appellant was
alleged to have violated” is simply not plausible. The probation revocation warrant clearly reflects
that the appellant failed to comply with the laws of the United States and the State of Tennessee
during the term of his probationary sentence. Moreover, even without the State explicitly providing
the probation agreement to the court, it is axiomatic that “compliance with our state laws is an



        1
            The record before us clearly reflects that the appellant was still on probation at the time of the violation.

                                                           -4-
automatic condition of a suspended sentence.” State v. Stubblefield, 953 S.W.2d 223, 225 (Tenn.
Crim. App. 1997); see also Tenn. Code Ann. § 40-35-311(a).

                As we earlier noted, a probation violation need only be proven by a preponderance
of the evidence. At the revocation hearing, Spencer testified that the appellant sold him cocaine.
The trial court accredited this testimony, finding that the appellant was on probation at the time he
“engaged in an illegal transaction of Schedule II substance.” This issue is likewise without merit.

                                       III. Conclusion
               Based upon the foregoing, we affirm the judgment of the trial court.



                                                      ___________________________________
                                                      NORMA McGEE OGLE, JUDGE




                                                -5-